His Honor charged the jury, that if they believed that the defendant, in the altercation in Asheville, meant to charge the plaintiff with stealing his hogs; and that the words used on that occasion, would, in their ordinary acceptation, convey that idea to those in whose presence they were spoken, the plaintiff was entitled to a verdict. The jury returned a verdict accordingly; and the defendant appealed.
— An exception has been taken to the charge of the judge, because he instructed the jury, that if, from the evidence, they were satisfied that the defendant meant to impute to the plaintiff the crime of having stolen his hogs, and that the words used by him did, according to their ordinary acceptation, convey that imputation to those in whose presence they were spoken, the plaintiff had made out his case, and was entitled to a verdict. We hold that this instruction was correct. Whatever may have been the rule which prevailed in ancient times, it has long since been settled, that in actions for defamation, words are to be construed by theCourts in the plain and popular sense in which the rest of the world naturally understand them, if the jury be satisfied that the defendant used them in the defamatory sense imputed. *Page 276 
We are also of opinion, that the evidence offered by the defendant and rejected by the Court, with respect to the transactions between the defendant and Jones, with which transactions the plaintiff was not shown to have any connection, was altogether irrelevant to the matter in issue between the plaintiff and the defendant, had no tendency to explain the sense in which the defendant used the defamatory language spoken of the plaintiff, and was therefore properly rejected.
PER CURIAM.               Judgment affirmed with costs.